Citation Nr: 0406024	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  90-27 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
glaucoma with bilateral visual field impairment prior to 
October 6, 1989.

2.  Entitlement to a rating in excess of 50 percent for 
glaucoma with bilateral visual field impairment prior to 
December 5, 2002.

3.  Entitlement to an increased rating for glaucoma with 
bilateral visual field impairment, currently evaluated as 70 
percent disabling. 

4.  Entitlement to an increased (compensable) rating for 
dermatophytosis of the feet.

5.  Entitlement to an effective date prior to December 5, 
2002, for the award of a total rating based on individual 
unemployability due to service-connected disability.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had active service from July 1954 to July 1958 
and from June 1960 to July 1971.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from a September 
1989 rating decision of the Department of Veterans Affairs 
(VA) Regional Office in Montgomery, Alabama.  The veteran's 
claims are currently under the jurisdiction of the Cleveland, 
Ohio Regional Office (RO).

This case since then has had a lengthy procedural history.  
In June 1991, the Board denied the claims currently on 
appeal.  Subsequently, in December 1992, the United States 
Court of Appeals for Veterans Claims (Court) remanded this 
case for additional development, and in August 1993, the 
Board, pursuant to the Court's order, remanded this case to 
the RO in order to secure additional records.

In July 1996, the Board denied the veteran's claim for an 
increased evaluation for glaucoma and remanded the claim for 
a compensable evaluation dermatophytosis of the feet, 
instructing the RO to afford the veteran a dermatological 
evaluation.  In October 1997, the Court, pursuant to a joint 
motion for remand, remanded to the Board the claim for an 
increased evaluation for glaucoma.  In June 1998, pursuant to 
the Court's order, the Board remanded that claim to the RO, 
instructing the RO to afford the veteran an ophthalmologic 
evaluation.

The veteran's claims for an increased rating for an eye 
disability, and for a compensable rating for dermatophytosis 
of the feet, were again remanded by the Board in December 
2000.

By rating action in September 2003, the veteran was granted a 
total rating based upon individual unemployability due to 
service-connected disability (TDIU), and an increased rating 
of 70 percent for the veteran's eye disability.  Accordingly, 
the claim for entitlement to a TDIU is now moot.  Both the 
grant of a TDIU and the award of a 70 percent rating for his 
service-connected eye disability were made effective from 
December 5, 2002. 


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.

The veteran was granted service connection and a 20 percent 
rating for his bilateral eye disability by rating action in 
April 1985.  The veteran submitted a claim for an increased 
rating in January 1989.  By rating action in September 1989, 
the RO granted the veteran an increased rating of 30 percent 
for his bilateral eye disability, effective from November 
1988.  The veteran appealed the 30 percent rating assigned.  
By rating action in June 1990, the RO granted the veteran an 
increased rating of 50 percent for his bilateral eye 
disability, effective from October 1989.  Finally, by rating 
action in September 2003, the RO granted the veteran a 70 
percent rating for his bilateral eye disability, effective 
from December 5, 2002.  The veteran continued to assert that 
he was entitled to higher ratings for his bilateral eye 
disability from November 1988.  

The Board must consider whether the veteran met the criteria 
for higher ratings for his eye disability from November 1988 
to present.  In this case there are eye examination charts 
dated in March 1989, March 1990, August 1997, and August 
2003.  These eye charts are not Goldmann charts which are 
typically used by VA to determine a veteran's fields of 
vision.  The record reveals that the RO sent the August 1997 
and August 2003 charts to a VA specialist who converted the 
information in the charts into the Goldmann style charts, and 
calculated the veteran's visual fields.  The record contains 
the Goldmann charts that the VA specialist made out of the 
August 1997 and August 2003 eye charts.  The record does not 
reveal that the March 1989 and March 1990 private eye 
examination charts have been sent to a VA specialist for 
conversion.  The Board is unable to determine the proper 
rating for the veteran's service-connected glaucoma with 
visual field impairment without having the March 1989 and 
March 1990 eye charts converted into Goldmann charts.  
Accordingly, the veteran's claim for an increased rating for 
glaucoma with visual field impairment must be remanded so 
that a VA specialist can produce Goldmann charts and so that 
these charts can be placed in the record.

The veteran's claim for a compensable rating for 
dermatophytosis of the feet was remanded by the Board in 
December 2000.  This remand noted that the veteran had 
submitted photos of his feet, but that the RO had not 
reviewed the photos prior to certification of the veteran's 
claim to the Board.  The Board noted that the photos must be 
considered by the RO in rating the veteran's dermatophytosis 
of the feet prior to Board review of that claim.  A review of 
the supplemental statements of the case issued subsequent to 
the December 2000 Board remand does not indicate that the RO 
took the photos into consideration while continuing the 
denial of a compensable rating for dermatophytosis of the 
feet.  In a January 2004 letter, the veteran pointed out that 
the RO had failed to consider the photographs of his feet, as 
instructed by the December 2000 Board remand decision.  The 
Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
stated that where the remand orders of the Board or the Court 
are not complied with, the Board itself errs in failing to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, the claim for a compensable rating for 
dermatophytosis of the feet must be remanded to the RO for 
consideration of the photos of the veteran's feet.  These 
photos are dated in August 2000 and were received in 
September 2000.  

By rating action in September 2003, the RO granted the 
veteran's claim for entitlement to a total rating based on 
individual unemployability due to service-connected 
disability.  The RO assigned the veteran an effective date of 
December 5, 2002 for the award of the TDIU.  In November 
2003, the veteran expressed disagreement with the effective 
date assigned.  He asserted that the grant of TDIU should be 
effective from July 17, 1989.  The RO has yet to issue the 
veteran a statement of the case on this issue.  Since there 
has been an initial RO adjudication of this claim and a 
notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the current lack of 
a statement of the case is a procedural defect requiring 
remand.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.200 (2003); see also Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, this case is remanded for the following:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed 
with respect to the veteran's claims.  


2.  The RO should schedule the veteran 
for VA ophthalmolgical and dermatological 
examinations to determine the current 
severity of his service-connected eye and 
dermatophytosis disabilities.  The claims 
folder must be made available for review 
by each examiner prior to examination.  

3.  The RO should send copies of the 
veteran's March 1989 and March 1990 eye 
examination reports and eye charts to a 
VA specialist and request that the VA 
specialist convert the information into 
Goldmann charts and calculate the 
veteran's average contraction of visual 
fields.  The Goldmann charts created, and 
the calculation of average contraction of 
visual fields equations, should be 
associated with the veteran's claims 
file.

4.  When the above actions have been 
accomplished, the RO must readjudicate 
the issues on appeal.  If any benefit 
sought is not granted, the RO should 
provide the veteran a supplemental 
statement of the case which considers all 
the evidence submitted since the 
September 2003 statement of the case, and 
reflects consideration of the August 2000 
photos of the veteran's feet, as 
warranted.  The veteran should be 
afforded the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

5.  The RO must also provide the veteran 
a statement of the case as to the issue 
of entitlement to an effective date prior 
to December 5, 2002, for a total rating 
based on individual unemployability due 
to service-connected disability.  The 
veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
this issue to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed, 
the claim should not be certified to the 
Board.  If a substantive appeal is filed, 
subject to current appellate procedures, 
the claim for an earlier effective date 
for the grant of TDIU should be returned 
to the Board for further appellate 
consideration, if appropriate. 

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  

No action is required of the veteran until further notice.  
This case must be afforded expeditious treatment.


                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




